Case: 17-30680      Document: 00514549500         Page: 1    Date Filed: 07/11/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-30680                            July 11, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
MOHAMMED AHMED HASSAN ABDALLAH OMRAN,

                                                 Plaintiff-Appellant

v.

STEVE PRATOR; ROBERT WYCHE; DIRECTOR HICKS; CHAPLAIN
WHITTIKER,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:14-CV-2426


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Mohammed Ahmed Hassan Abdallah Omran asserted claims based on
the denial of his request for kosher or halal food while he was detained in the
Caddo Correctional Center, and we affirmed the district court’s grant of
summary judgment in favor of all defendants. See Omran v. Prator, 674
F. App’x 353, 354-55 (5th Cir. 2016), cert. denied, 138 S. Ct. 74 (2017).



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30680    Document: 00514549500    Page: 2   Date Filed: 07/11/2018


                                No. 17-30680

Following that appeal, Omran filed a motion pursuant to Rule 60 of the Federal
Rules of Civil Procedure for relief from the judgment in order to amend his
complaint to assert an equal protection claim. Omran now appeals the denial
of that motion.
      Omran’s arguments regarding his entitlement to Rule 60 relief were not
presented to the district court and are raised for the first time on appeal. He
has therefore waived all of his arguments on appeal, and we perceive no
extraordinary circumstances that might justify consideration of those
arguments. See Morris v. Livingston, 739 F.3d 740, 752-53 (5th Cir. 2014);
Mick Haig Prods. E.K. v. Does 1-670, 687 F.3d 649, 650, 652 (5th Cir. 2012).
      AFFIRMED.




                                      2